Citation Nr: 1036101	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether the severance of service connection for multiple 
sclerosis was proper.

2.  Whether the severance of service connection for a cognitive 
impairment was proper.

3.  Entitlement to restoration of a total disability rating due 
to individual unemployability (TDIU) and Dependents' Educational 
Assistance.

4.  Entitlement to an effective date earlier than June 24, 2005, 
for the grant of service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode 
Island, that severed service connection for multiple sclerosis 
and a cognitive disorder, and also discontinued entitlement to a 
TDIU and Dependents' Educational Assistance.  This matter also 
arises from an October 2006 rating decision which denied an 
effective date earlier than June 24, 2005, for the grant of 
service connection for multiple sclerosis.

In May 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The issue of entitlement to an effective date earlier than June 
24, 2005, for the grant of service connection for multiple 
sclerosis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for multiple sclerosis was clearly and unmistakably 
erroneous.

2.  The evidence does not show that the grant of service 
connection for a cognitive disorder was clearly and unmistakably 
erroneous.

3.  The Veteran is entitled to a TDIU and Dependents' Educational 
Assistance.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the Veteran's 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5109 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(d), 3.303, 
3.304(d), 3.307, 3.309 (2009).

2.  The criteria to sever service connection for the Veteran's 
cognitive impairment  have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5109 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(d), 
3.303, 3.304(d), 3.307, 3.309 (2009).

3.  The criteria for restoration of a TDIU and Dependents' 
Educational Assistance have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.340, 3.341, 
3.343, 3.807, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
In this decision, the Board restores service connection for the 
Veteran's multiple sclerosis and cognitive impairment, as well as 
entitlement to a TDIU and Dependents' Educational Assistance, 
which represents a complete grant of the benefit sought on 
appeal.  Thus, no discussion of VA's duties to notify and assist 
is required.


Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for multiple sclerosis may be established 
based upon a legal presumption by showing that it manifested 
itself to a degree of 10 percent or more within seven years from 
the date of separation from service.  38 U.S.C.A. § 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

By rating action dated in June 1977, the RO, in pertinent part, 
awarded the Veteran's claims of service connection for post-
traumatic neuropathy of the left mandibular nerve and compressive 
neuropathy of the right ulnar nerve.  In June 2005, he requested 
an increased disability rating for the foregoing disabilities and 
requested that he be awarded service connection for multiple 
sclerosis, which was related to the service-connected 
disabilities.

Private medical record from J. G., M.D., dated from July 2003 to 
December 2004 show intermittent treatment for relapsing and 
remitting multiple sclerosis.  The onset of his current symptoms 
were said to have been manifested by an episode in which his 
tongue, right side of his face, right arm, buttocks, and groin 
went numb.  He also described imbalance, fatigue, and related 
cognitive issues.

A private psychological evaluation report from R. J. C., 
C.A.G.S., dated in October 2003, shows that the Veteran was 
diagnosed with a cognitive disorder, not otherwise specified, and 
adjustment disorder with mixed anxiety and depressed mood.  The 
multiple sclerosis was said to have overwhelmed the Veteran, with 
significant memory loss, confusion, and depression.

VA outpatient treatment records dated from March 2005 to April 
2005 show continued treatment for symptoms associated with 
multiple sclerosis.  A treatment record dated in April 2005 shows 
that the Veteran indicated that he had first started experiencing 
related symptoms of multiple sclerosis in 1972-1973 while in 
service.  He described such symptoms as including loss of feeling 
in the right arm, right facial numbness, and difficulty walking 
because of losing balance.  He indicated that his symptoms in 
service had lasted about a week and subsided.  He added that his 
symptoms returned about two years earlier, lasting about six 
months, before mostly resolving.  The assessment was history of 
multiple sclerosis.

A VA neurological disorders examination report dated in July 2005 
shows that the Veteran's claims file was reviewed in conjunction 
with the examination of the Veteran.  The Veteran reported that 
he had first started experiencing related symptoms of multiple 
sclerosis in 1972-1973 while in service.  He described such 
symptoms as including loss of feeling in the right arm, right 
facial numbness, and difficulty walking because of losing 
balance.  The Veteran also reported that in 1975, he had 
undergone a tonsillectomy and that he then suffered right upper 
extremity paralysis that lasted several weeks.  Also, the surgeon 
that had performed the tonsillectomy was said to have lost a 
needle in the left side of the Veteran's throat with resultant 
paralysis of the face for about a year.  He was diagnosed with 
multiple sclerosis and had a major attack of this right face, 
upper extremity, and lower extremity with numbness and loss of 
vision.  The impression was that the Veteran suffers from 
multiple sclerosis, and that the previous attacks were most 
likely manifestations of multiple sclerosis while the Veteran was 
in service.

In a rating decision dated in October 2005, the RO determined 
that based upon the foregoing evidence, the Veteran had multiple 
sclerosis that was directly related to his period of active 
service.  The RO also rated the Veteran's disability (which had 
previously been rated as post-traumatic neuropathy of the left 
mandibular nerve and compressive neuropathy of the right ulnar 
nerve) as multiple sclerosis under 38 C.F.R. § 4.124a, Diagnostic 
Code 8018, and assigned a 30 percent disability rating.

In January 2006, the Veteran submitted a claim for entitlement to 
a TDIU.

A letter from Dr. G., dated in March 2006, shows that the Veteran 
continued to experience pervasive fatigue, balance issues, 
periods of confusion, and cognitive impairment.  He was not able 
to return to work now or in the future.

A VA neurological disorders examination report dated in May 2006 
shows that the Veteran was given an impression of multiple 
sclerosis.  His main impediment was said to be his cognitive 
functions, and he was judged permanently impaired.

In a rating decision dated in June 2006, the RO determined that 
based upon the foregoing evidence, the Veteran should be awarded 
service connection for cognitive impairment with memory loss, 
confusion, and depression as related to his service-connected 
multiple sclerosis.  The RO also awarded entitlement to a TDIU 
(as the Veteran was unable to secure or follow substantially 
gainful employment as a result of service-connected disabilities) 
and Dependents' Educational Assistance (as the Veteran currently 
had a total service-connected disability, permanent in nature).  

In July 2006, the Veteran submitted a claim for an effective date 
earlier than July 1, 2005, for the award of service connection 
for multiple sclerosis, asserting that he became permanently 
disabled after a fulminating attack in February 2003.

In October 2006, the RO denied the Veteran's claim for an earlier 
effective date.

A letter from Dr. G., dated in March 2006, shows that the Veteran 
was said to have had a fulminating attack in February 2003 which 
resulted in his current total and permanent disability.

In December 2006, the Veteran submitted a notice of disagreement 
as to the October 2006 denial of entitlement to an earlier 
effective date.

In January 2007, the RO obtained a VA medical opinion from a VA 
neurologist.  The VA neurologist indicated that a May 1977 
medical record documented two traumatic peripheral neuropathies 
related to the 1974 tonsillectomy; left mandibular branch of the 
trigeminal nerve and right ulnar nerve at the elbow.  The 
neurologist concluded that these were not part of a central 
process and not compatible with an attack of multiple sclerosis.  
The neurologist also indicated that the history provided by the 
Veteran in July 2005 regarding the 1972-1973 neurological 
symptoms lasting one week in service was not documented anywhere 
in the VA records, therefore, he could not comment on their 
veracity.  If true and they amounted to the first attack of 
multiple sclerosis, it would be very unusual, but not impossible, 
because the next exacerbation occurred 30 years later in 2003.  
The neurologist also indicated that the 1975 symptoms were purely 
peripheral, and did not at the time, and could not have led to 
the diagnosis of multiple sclerosis.

In light of the January 2007 VA medical opinion, later in January 
2007, the RO proposed to sever service connection for multiple 
sclerosis, cognitive disorder, TDIU, and Dependents' Educational 
Assistance.

A letter from Dr. G. dated in April 2007 shows that it was 
indicated that it was not uncommon for a patient to have had 
early evidence of multiple sclerosis in their twenties, and even 
teenage years, and then develop more clear manifestations of the 
disease later in life.  Dr. G. indicated that this was consistent 
with his experience, which included 13 years in practice devoted 
solely to the treatment of multiple sclerosis, and was well 
documented in the medical literature of multiple sclerosis.

In May 2007, the RO severed service connection for multiple 
sclerosis, cognitive disorder, TDIU, and Dependents' Educational 
Assistance.

A private medical consultation letter from S. R., M.D., dated in 
June 2007 shows that the Veteran was said to most likely have a 
demyelinating process.  As to the question of whether the 
Veteran's 1970's manifestations were the first event of his 
multiple sclerosis, Dr. R. stated that the records were 
confusing.  It was indicated that it was quite possible that he 
may have had his first event in the 1970's, but this would be 
unusual, as it would be unusual to have a low lesion load and 
relapses by 35 years or so.  Dr. R. indicated that it would be 
helpful to obtain records from the 1970's to rule out ulnar 
neuropathy, otherwise, the possibility of an initial 
demyelinating event in the mid-1970's could not be ruled out.

A subsequent consultation report from Dr. R. dated in May 2008 
shows that the records of the Veteran from the 1970's were 
reviewed, and while there were no neurological complaints noted, 
a remote demyelinating event, although very unlikely, could not 
be ruled out.

A letter from Dr. G. dated in June 2008 shows that following a 
review of the same records of the Veteran from the 1970's as 
reviewed above, it was indicated that Dr. G. concurred with the 
July 2005 VA examiner in that during basic training it was most 
likely that this represented a very early manifestation of 
multiple sclerosis while the Veteran was in service.

During his May 2010, the Veteran testified as to a history of 
events that are consistent with those set forth above.  He 
described having neurological problems, to include balance during 
service for which he had been given a waiver from completing an 
obstacle course during basic training.

Once service connection has been granted, it can be severed only 
where the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government), and 
only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Severance of service 
connection based on any standard less than that set forth in 38 
C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 
170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).  

In Stallworth, the United States Court of Appeals for Veterans 
Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates 
consideration of evidence that post-dates the award of service 
connection, and that VA is not limited to the law and the record 
that existed at the time of the original decision.  Id. at 488; 
see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In 
fact, the Court noted that the regulation specifically allows a 
change in medical diagnosis to serve as a basis for severance.  
Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 
Vet. App. 340, 343 (1997), reiterated, "If the Court were to 
conclude that . . . a service-connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and record as 
it existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established that 
service connection is clearly erroneous."  Id.  (Emphasis in 
original).

The Court has stated that clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the results would be manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To 
warrant revision of a decision on the ground of clear and 
unmistakable error in a severance of service connection case, 
there must have been an error in the adjudication of the appeal 
that, had it not been made, would have manifestly changed the 
outcome, i.e., whether, based on the current evidence of record, 
a grant of service connection would be clearly and unmistakably 
erroneous.  Stallworth; Allen.

In short, the RO satisfied the procedural requirements of 
38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is 
whether the severance itself was proper in accordance with the 
applicable law and regulations.

In this case, the Board finds that the Veteran has consistently 
reported that he first had neurological manifestations consistent 
with his currently diagnosed multiple sclerosis during his period 
of active service.  As a lay person, the Veteran is competent to 
report the symptoms which he experienced during and since 
service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge); see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).  As such, 
notwithstanding the absence of certain inservice neurological 
complaints as reported by the Veteran documented in the service 
treatment records, because he is competent to report having such 
symptoms in service, and given that the Board finds his account 
to be credible, it was reasonable for the July 2005 VA examiner 
and the private physicians, as well as the RO, to have accepted 
his lay reports.

In relying on that reported history, the available service 
treatment records, and their physical examinations of the 
Veteran, the VA examiner and Dr. G., diagnosed him as having 
multiple sclerosis and provided a medical nexus between the 
condition and the Veteran's service.  Thus, the RO had a tenable 
basis to conclude that the Veteran's multiple sclerosis had its 
onset in service (and eventual grant of service connection for a 
cognitive disorder, TDIU, and Dependents' Educational 
Assistance).

As mentioned above, the evidence must establish that the grant of 
service connection was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(d).  In other words, the evidence must be 
undebatable that the Veteran did not meet the criteria for an 
award of service connection.  This is a much higher burden of 
proof than that which is necessary for simply denying a Veteran's 
claim for service connection.  In the latter case, all that is 
essentially required is that the evidence show that it is less 
likely than not that the Veteran meets the service connection 
criteria (i.e. that the preponderance of the evidence is against 
the service connection claim).  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In this case, the RO severed service connection on the ground 
that the preponderance of the evidence was against the Veteran's 
claim.  However, the medical evidence, both predating the RO's 
grant of service connection and post-dating its severance, 
reflects at the very least an implicit nexus between the 
Veteran's inservice symptoms and the eventual development of 
multiple sclerosis.   It is clear that it remains a matter of 
debate whether the Veteran had initial manifestations of multiple 
sclerosis during his period of active service; however, the Board 
need not resolve that question.  The Board simply notes that the 
record contains some credible and competent evidence showing that 
the Veteran did have such symptoms in service that later 
manifested into multiple sclerosis, rendering this case as short 
of undebatable.  While the record contains conflicting evidence 
of a medical nexus between the current multiple sclerosis and 
service, the medical evidence of record does not amount to error 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for such error.  
Thus, after a careful review of the record, the Board finds that 
VA has not met the high evidentiary burden of showing clear and 
unmistakable error, and thus the severance of service connection 
was improper.  38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309.  The 
claim to restore service connection for multiple sclerosis and 
cognitive disorder, as well, as entitlement to a TDIU and 
Dependents' Educational Assistance is granted.  





ORDER

Severance of service connection not being proper, service 
connection for multiple sclerosis is restored.

Severance of service connection for not being proper, service 
connection for a cognitive disorder is restored.

Entitlement to restoration of a TDIU and Dependents' Educational 
Assistance is granted.


REMAND

As discussed above, in July 2006, the Veteran submitted a claim 
for an effective date earlier than July 1, 2005, for the award of 
service connection for multiple sclerosis, asserting that he 
became permanently disabled after a fulminating attack in 
February 2003.  In October 2006, the RO denied the Veteran's 
claim for an earlier effective date.  In December 2006, the 
Veteran submitted a notice of disagreement as to the October 2006 
denial of entitlement to an earlier effective date.  In March 
2007, the Veteran was provided a Statement of the Case as to the 
issue of an effective date earlier than July 1, 2005, for the 
award of service connection for multiple sclerosis.  However, the 
Statement of the Case provided reasons and bases for its denial 
based upon the premise that the October 2005 rating decision was 
based upon erroneous facts, and that service connection had been 
severed.

In light of the determination restoring service connection for 
multiple sclerosis, the Board has no discretion and is obliged to 
remand this issue to the RO for the issuance of a Supplemental 
Statement of the Case which is not based on the premise that the 
October 2005 decision was based upon erroneous facts.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

The RO/MC must issue the Veteran a 
Supplemental Statement of the Case with 
respect to his claim seeking an effective 
date earlier than June 24, 2005, for the 
grant of service connection for multiple 
sclerosis, in light of the determination 
restoring service connection for multiple 
sclerosis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


